Exhibit 10.2

SUBLEASE AGREEMENT

This Sublease Agreement (the “Sublease”) is made and entered into as of the
Effective Date, as defined below, by and between SH OPERATING, LLC, an Arizona
limited liability company (“Sublessor”) and PERIMETER ROAD SURGICAL HOSPITAL,
LLC, an Arizona limited liability company (“Sublessee”).

RECITALS:

WHEREAS, Sublessor has executed a Standard Office Lease Agreement dated
January 20, 2012, Amendment 1 to the Lease dated January 20, 2012, and Second
Amendment to Lease Agreement dated June 30, 2015 (collectively the “Lease”) with
North Perimeter, LLC, a Nevada limited liability company (“Landlord”) for the
building located at 17500 N. Perimeter Drive, Scottsdale, Arizona 85255 (the
“Building”) and containing approximately 34,500 rentable square feet of space
(the “Leased Premises”) for the period set forth in the Lease, a copy of which
is attached hereto as Exhibit “A” and made a part of this Sublease;

WHEREAS, Sublessee has entered into a Master Agreement among SH Operating, LLC,
Noblis Health Corp. and The Pain Center Alliance LLC, dated as of September 22,
2015 (the “Master Agreement”) that will result in the Sublessee operating the
hospital located in the Premises;

WHEREAS, Sublessee has applied for a license from the Arizona Department of
Health Services to operate a hospital in the Premises (the “License”); and

WHEREAS, immediately upon the issuance of the License and the closing of the
transactions described in the Master Agreement, Sublessee desires to sublease
the entire Leased Premises from Sublessor and Sublessor wishes to sublet the
Leased Premises to Sublessee;

NOW, THEREFORE, in consideration of the following conditions and covenants, and
for other good and valuable consideration, Sublessor and Sublessee hereby agree
as follows:

1. SUBLEASE. For value received, Sublessor, subject to the consent of the
Landlord and the terms and conditions herein set forth, hereby subleases the
Premises to Sublessee, and Sublessee hereby subleases the Premises from
Sublessor. The use and occupancy by Sublessee of the Premises shall include the
use, in common with others, of certain common areas and facilities in or
adjoining the Building, as more fully provided in the Lease.

2. TERM.

a. Effective Date. The date upon which the License is issued and the closing of
the transactions described in the Master Agreement occur.

b. Initial Term. The term of this Sublease shall commence as of the Effective
Date and shall expire the tenth anniversary of the Effective Date (the “Initial
Term”).

c. Renewal Term. Provided that Sublessee is not in breach or default of any of
the terms, conditions, covenants, obligations or provisions of the Sublease,
then Sublessee shall have, and is hereby granted, the option to extend the
Initial Term for two (2) additional periods of five (5) years. Sublessee’s
occupancy of the Premises during a Renewal Term shall be governed by all of the
terms, conditions, covenants and provisions of the Sublease except that
Sublessee shall have no further option to extend the Initial Term after the
expiration of the Renewal Terms. If Sublessee desires to exercise its option to
extend the Initial Term or the first Renewal Term, it must give Sublessor notice
in writing (“Option Notice”) of its intent to do so at least twelve (12) months
prior to the expiration of the Initial Term or the Renewal Term. For the
purposes of the Sublease, the phrase “Term” shall be deemed to refer to the
Initial Term and a Renewal Term to the extent applicable.



--------------------------------------------------------------------------------

3. RENT. Sublessee shall pay all amounts that become due under the Lease (the
“Rent”) to Sublessor at the address set forth herein for delivery of notice to
Sublessor, or at such other address as Sublessor may designate, as rent for the
Premises. All Rent shall be payable without notice, demand, deduction,
counterclaim or set-off, on or before the first day of each and every calendar
month during the Term. Payments of Rent or other amounts due Sublessor hereunder
shall be considered received only upon Sublessor’s actual receipt thereof. If
Sublessee obtains occupancy of the Premises other than on the first day of any
month, the Rent due for that month shall be prorated based on the number of days
Sublessee occupied the Premises during such month.

4. USE. Sublessee shall begin occupying the Premises on the Commencement Date
and thereafter shall continually and without interruption use the Premises for
the operation of a duly licensed hospital and for no other purpose without the
prior written consent of Landlord throughout the Term. Sublessee will not commit
or permit to be committed on the Premises any act or omission which violates any
term or provision of the Lease or this Sublease, including but not limited to
any term or provision of Section 4 of the Lease or other portion of the Lease
concerning use of the leased space.

5. NO ASSIGNMENT OR SUBLETTING. Sublessee will not assign this Sublease nor
sublet the Premises in whole or in part, and will not permit Sublessee’s
interest in this Sublease to be vested in any third party by operation of law or
otherwise, without the prior written consent of Landlord. Any assignment or
sublease in violation of this provision shall be null and void.

6. LEASE. This Sublease is and shall at all times be subject to and subordinate
to the Lease, all of the terms and conditions thereof and all amendments and
supplements thereto, whether currently existing or hereafter executed. Except as
otherwise specifically provided in this Sublease or as may be inconsistent with
the terms hereof, all of the terms and conditions with which Sublessor is bound
to comply under the Lease shall be binding upon Sublessee, and Sublessee shall
be liable to each of Landlord and Tenant for compliance with and performance of
same, and all of the rights, powers, remedies and privileges to which Sublessor
is entitled under the Lease, and all of the obligations of Landlord set forth in
the Lease, shall inure to Sublessee’s benefit, so that, except as otherwise
specifically provided herein, the terms and conditions of this Sublease, and the
respective obligations of Sublessor and Sublessee to each other under this
Sublease, shall be the terms and conditions of the Lease; provided, however,
that Sublessor shall at all times be and remain liable to Landlord and any other
applicable entity for all obligations of Tenant under the Lease. This Sublease
shall not affect the rights and obligations of Landlord and Tenant with respect
to one another under the Lease.

7. CERTAIN COVENANTS OF SUBLESSEE. Sublessee assumes and agrees to be bound by
the covenants, obligations and agreements imposed upon the Sublessor as Tenant
under the Lease. Sublessee covenants and agrees that Sublessee will not do or
permit to be done anything in or with respect to the Premises (i) that would
constitute a default under the Lease, or (ii) that might cause the Lease or the
rights of the Sublessor as Tenant thereunder to be canceled, terminated or
forfeited; or (iii) that might make Sublessor liable for any damages, costs,
claims, expenses or penalties under the Lease.

8. INDEMNIFICATION. Sublessee covenants and agrees to indemnify each of
Sublessor and Landlord against and to hold each of Sublessor and Landlord
harmless from any liability, loss, damage, suits, or penalties, claims and
demands of every kind and nature (including without limitation reasonable
attorneys’ fees) directly or indirectly arising out of, by reason of or
resulting from (i) Sublessee’s failure to perform or observe any of the terms
and conditions of the Lease or this Sublease; or (ii) the use, occupancy or
management of the Premises, the Building or surrounding areas, or any activity
conducted therein, by Sublessee its successors, or any of their respective



--------------------------------------------------------------------------------

employees, agents, contractors, officers, directors, representatives, guests,
invitees, visitors or licensees; or (iii) any work or thing whatsoever done or
any condition created by or any other act or omission of Sublessee, its
successors, assigns or sublessees, or their respective employees, agents,
contractors, officers, directors, representatives, guests, invitees, visitors or
licensees, in or about the Premises and the Building. Sublessee’s
indemnification obligation hereunder shall survive the expiration or earlier
termination of this Sublease.

9. CERTAIN REMEDIES. In the event Sublessee fails to pay, perform or comply with
the obligations of Sublessor under the Lease or this Sublease, or commits any
act or omission which is deemed to be a default by Landlord or Sublessor, or if
Sublessee is otherwise in default or breach of the Lease or this Sublease, then
Sublessor shall have all the rights and remedies against Sublessee as would be
available to Landlord against Tenant in the event of the occurrence of a default
by Tenant under the Lease, provided that Sublessor shall obtain Landlord’s prior
written consent before exercising any of such rights or remedies.

10. ACCEPTANCE OF PREMISES. Sublessee accepts the Premises in its present “AS
IS” condition, without warranty or representation of Sublessor or Landlord of
any kind or nature whatsoever, express or implied, with respect to the condition
of the Premises. All alterations and improvements to the Premises shall be
subject to Landlord’s prior written consent pursuant to the terms and provisions
of the Lease and shall be at Sublessee’s sole cost and expense. All changes and
alterations to designation signs for the Premises and in the Building directory
located in the lobby of the Building, if any, any changes in locks required, any
changes required in the HVAC systems and any other changes as a result of
Sublessee’s use of the Premises shall likewise be at Sublessee’s sole cost and
expense and shall be made in accordance with the terms and conditions of the
Lease.

11. INSURANCE. Sublessee agrees to maintain commercial general liability
insurance in amounts and with scope of coverage identical to that required of
Sublessor under the Lease, which insurance policy(ies) shall name Landlord and
Sublessor as additional insureds. Such policy(ies) shall contain a waiver of
subrogation endorsement in favor of Landlord and Sublessor. Sublessee also shall
maintain workers’ compensation insurance as required by law, which policy(ies)
shall contain a waiver of subrogation endorsement in favor of Landlord and
Sublessor.

12. CONFLICTING TERM. If there is a conflict between the terms of the Lease and
this Sublease, as between Sublessor and Sublessee, the terms of this Sublease
shall control. If there is a conflict between the terms of the Lease and this
Sublease, as between Landlord and Sublessor, the terms of the Lease shall
control.

13. NOTICES. Except as otherwise provided in this Sublease, any notice or other
communication required or permitted to be given under this Sublease shall be in
writing and shall be deemed to have been effectively given (i) on the day
delivered if delivered personally, or (ii) if mailed, registered or certified,
return receipt requested, on the third day following the date of mailing, or
(iii) if shipped by overnight delivery, on the day following shipment, as
follows:

Sublessor:

SH Operating, LLC.

8322 E. Hartford Drive

Scottsdale, AZ 85258

ATTN: Steven M. Siwek, M.D.

Sublessee:

Perimeter Road Surgical Hospital, LLC

17500 N. Perimeter Drive

Scottsdale, AZ 85255

ATTN:



--------------------------------------------------------------------------------

Landlord:

North Perimeter, LLC

5052 S. Jones, Suite 145

Las Vegas, NV 89118

ATTN: Louis Carnesale, Manager

Any of the above may change the address to which notices and other
communications are to be directed to it by giving notice of such change to the
other two entities in the manner provided in this paragraph. Any notice required
to be given under the Lease or this Sublease by Landlord, Sublessor or Sublessee
shall be given by the appropriate entity to each of the other two entities.

14. ESTOPPEL CERTIFICATES. Upon request, Sublessee shall provide to Sublessor
estoppal certificates as reasonably requested by Sublessee or as provided in the
Lease.

15. SUBORDINATION. The Sublease is, and shall be, subject and subordinate to the
Lease, any Mortgage and to any and all advances made on the security thereof and
to all renewals, modifications, consolidations, replacements and extensions of
the Lease.

16. ENTIRE AGREEMENT. This Sublease, together with the Lease, contains all of
the covenants, agreements, terms, conditions, provisions and understandings,
whether written or oral, relating to the leasing of the Premises and may not be
amended except in a writing signed by all of the parties hereto and with
Landlord’s prior written consent. This Sublease, together with the Lease,
supersedes any prior understandings or written or oral agreements between the
parties pertaining to the subject matter herein.

17. GOVERNING LAW. This Sublease shall be governed by and construed under the
laws of the state in which the Building is located.

18. TIME OF ESSENCE. Time is of the essence of this Sublease.

19. DEFINED TERMS. Any capitalized terms used but not defined herein shall have
the meanings assigned to them in the Lease.

IN WITNESS WHEREOF, Sublessor and Sublessee, through their duly authorized
representatives, have executed this instrument as of the day and year first
written above.

 

SUBLESSOR:     SUBLESSEE: SH OPERATING, LLC, an Arizona limited liability
company     PERIMETER ROAD SURGICAL HOSPITAL, LLC, an Arizona limited liability
company By:   SMS Properties, LLC       Its:   Manager     By:  

/s/ Andy Chen

By:  

/s/ Steven M. Siwek, M.D.

    Printed Name:  

Andy Chen

Member     Title:  

Manager



--------------------------------------------------------------------------------

CONSENT AND ACKNOWLEDGMENT OF LANDLORD

By execution below, NORTH PERIMETER, LLC, the Landlord under the Lease, hereby
consents to the above Sublease Agreement in which Sublessor, as Tenant under the
Lease, has sublet Leased Premises and has assigned certain of its rights and
obligations under the Lease to the Sublessee identified in this Sublease
Agreement. This Consent is expressly subject to both of the following conditions
subsequent: (each a “Condition Subsequent”):

 

  1. Within forty-eight hours (48) hours of the Effective Date, Landlord will
receive rent payments for the months of September, October and November, 2015;

 

  2. The balance of the unpaid rent will be paid in three (3) equal installments
of additional rent, payable simultaneously with, and in addition to, the
December 2015, January 2016 and February 2016 rent payments under the Lease.

 

  3. The Effective Date is on or before November 6, 2015.

If a Condition Subsequent is not timely satisfied in full, it shall be a default
under the Lease and this Sublease and Landlord shall be entitled to exercise any
and all of its remedies under the Lease and the Sublease without further notice
to Tenant or Sublessee.

 

LANDLORD: NORTH PERIMETER, LLC, a Nevada limited liability company By  

/s/ Louis Carnesale

 

Louis Carnesale

Manager

Date:  

10-28-2015